 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    PATRICIA MCATEER,                                         Case No. 2:19-cv-00084-RFB-PAL
 8                                            Plaintiff,                      ORDER
             v.
 9
      GOVERNMENT EMPLOYEES
10    INSURANCE COMPANY,
11                                          Defendant.
12          This matter is before the court on the parties’ failure to file a joint status report as required
13   in Order (ECF No. 4) entered January 14, 2019, regarding removal of this case to federal district
14   court. On January 28, 2019, defendant filed a signed Statement (ECF No. 8) which complied with
15   the court’s order that the removing party file a statement providing the information specified.
16   However, the parties have not submitted a joint status report regarding removal as required.
17   Accordingly,
18          IT IS ORDERED that the parties shall file a joint status report no later than March 13,
19   2019, which must:
20          1. Set for the status of this action, including a list of any pending motions and/or other
21                matters which require the attention of this court.
22          2. Include a statement by counsel of action required to be taken by this court.
23          3. Include as attachments copies of any pending motions, responses and replies thereto
24                and/or any other matters requiring the court’s attention not previously attached to the
25                notice of removal.
26          DATED this 27th day of February, 2019.
27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
